 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
 
Product and Market Development Agreement
 
This Agreement (“Agreement”) is entered into and made effective as of December
4, 2008 (the “Effective Date”) by and between LG Innotek Co., Ltd., a Korean
corporation with offices at 20, Yeouido-dong, Yeongdeungpo-gu, Seoul, Korea
(“LGIT”) and ParkerVision, Inc., a Florida corporation with offices at 7915
Baymeadows Way, Suite 400, Jacksonville, Florida 32256 (“ParkerVision”).
 
Recitals
 
WHEREAS, ParkerVision has developed and patented technology that is designed to
address certain limitations in applying traditional approaches to RF
transmission, reception, and power amplification, and
 
WHEREAS, LGIT desires to develop in conjunction with ParkerVision, and
ParkerVision desires to develop in conjunction with LGIT, ParkerVision RF
Components (as defined below) to meet the market requirements for handset and
data card products, and
 
WHEREAS, LGIT also desires to have ParkerVision supply, and ParkerVision desires
to supply, ParkerVision RF Components that LGIT will design into LGIT RF
Products (as defined below) for application into handset and data card products,
and
 
WHEREAS, the parties desire to market and promote LGIT RF Products to the mobile
communications community, including mobile handset and data card OEMs, and
chipset suppliers internationally.
 
NOW, THEREFORE, in consideration of the foregoing premises and of the
performance of the mutual covenants herein, the parties agree as follows:
 
1. DEFINITIONS
 
1.1 “Confidential Information” has the meaning set forth in Section 10.1.
 
1.2 “Development Tools” means the ParkerVision development tools described in
the Statement of Work.
 
1.3 “Improvements” means any improvement, including without limitation
variations, optimizations, enhancements, modifications, or derivatives obtained,
developed, created, synthesized, designed, derived or resulting from, based upon
or otherwise generated (whether directly or indirectly, or in whole or in part).
 
1.4 “Intellectual Property Rights” means patents, certificates of invention,
utility models, design rights and similar invention rights, copyrights, trade
secret rights, mask work rights, and any other intangible property or
proprietary rights (other than trademarks, trade names, service marks and trade
dress rights) recognized anywhere in the world under any state or national
statute or treaty or common law right, including without limitation all
applications and registrations with respect to any of the foregoing.
 
1

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
1.5 “ParkerVision RF Components” means integrated circuits based on the
Specifications in an SOW.
 
1.6 “ParkerVision Software” means any software or firmware provided by
ParkerVision to LGIT, including software included within any Development Tools
that may be provided under this Agreement, or any software or firmware loaded
onto ParkerVision RF Components.
 
1.7 “LGIT RF Products” means RF products to be manufactured and sold by LGIT
that incorporate the ParkerVision RF Components.
 
1.8 “Specifications” means the specifications for the ParkerVision RF
Components, such specifications to be jointly developed by the parties pursuant
to an SOW, executed by both parties, and attached as an Exhibit to an SOW.
 
1.9 “SOW” means a Statement of Work for development of a ParkerVision RF
Component containing the Specifications, tasks, deliverables, target delivery
dates and payments.  The SOW under this Agreement is set forth in Exhibit A
attached hereto and may be modified by mutual written agreement.
 
2. PARKERVISION RESPONSIBILITIES
 
2.1 Development Plan.  Subject to the terms and conditions set forth in the SOW,
ParkerVision shall use commercially reasonable efforts to develop the
ParkerVision RF Components to meet the Specifications in accordance with the
schedule set forth in the SOW.  ParkerVision shall, monthly or if requested by
LGIT from time to time during the term of this Agreement, submit to LGIT a
written progress report (“Progress Report”) documenting the work ParkerVision
has completed during the period between each Progress Report.  The Progress
Report shall be in sufficient detail to clearly indicate the progress made
toward achieving the objectives and milestones set forth herein and specified by
LGIT, and achieving compliance with the Specifications and any other
requirements of the SOW for the work to be performed by ParkerVision hereunder.
 
2.2 License Grant.  ParkerVision hereby grants LGIT, for the term of this
Agreement, a nonexclusive, royalty-free, and nontransferable license, under
ParkerVision’s Intellectual Property Rights, to use and reproduce any
ParkerVision Software and use any other items provided by ParkerVision hereunder
as may be reasonably necessary solely for the purposes of fulfilling LGIT’s
specific development tasks under the SOW and to incorporate the ParkerVision RF
Components into LGIT RF Products.
 
2

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
2.3 No Reverse Engineering. LGIT shall not (a) reverse engineer or reconfigure
the ParkerVision RF Components or any of its elements other than as reasonably
required for the development of the LGIT RF Products for the purposes of this
Agreement, (b) modify, translate, reverse engineer, decompile, disassemble or
otherwise attempt (i) to defeat, avoid, bypass, remove, deactivate or otherwise
circumvent any software protection mechanisms in the ParkerVision Software
including without limitation any such mechanism used to restrict or control the
functionality of the ParkerVision Software, or (ii) to derive the source code or
the underlying ideas, algorithms, structure or organization from the
ParkerVision Software or ParkerVision RF Components; (c) alter, adapt, modify or
translate the ParkerVision Software in any way for any purpose, including
without limitation error correction; or (d) distribute, rent, loan, lease,
transfer or grant any rights in the ParkerVision Software or modifications
thereof in any form to any person or entity.
 
2.4 Development Tools.  Upon request of LGIT, ParkerVision shall provide to LGIT
pursuant to mutually agreeable terms and conditions certain Development Tools as
described in the SOW.  LGIT agrees to use items delivered to it by ParkerVision
solely for the purposes consistent with this Agreement, agrees not to dispose of
items delivered to it by ParkerVision hereunder and/or pursuant to the SOW (by
sale, transfer or otherwise) without the prior written consent of ParkerVision,
and agrees not to disclose or use such items in any manner inconsistent with the
limitations imposed upon such use and disclosure by ParkerVision.
 
2.5 Engineering Personnel.  As specified in the SOW, ParkerVision shall provide
a suitably qualified and reasonably staffed engineering support team with
clearly defined contact points and escalation processes. Each party shall
appoint one (1) project manager who will act as a general liaison with the other
party for the term of this Agreement.
 
2.6 Support Services.  After completion of each party’s tasks specified in the
SOW and acceptance by LGIT of ParkerVision’s Final Deliverable (as defined
below) under the SOW, ParkerVision shall provide to LGIT reasonable technical
support as LGIT may request from time to time.
 
3. DELIVERY AND ACCEPTANCE
 
3.1 Deliverables.  ParkerVision shall develop and deliver to LGIT the
deliverables specified in the SOW in accordance with the terms and conditions of
this Agreement. Subject to the terms and conditions set forth in the SOW,
deliverables to be provided by ParkerVision are set forth in the SOW and may
include a description of the technical approach selected for implementing the
ParkerVision RF Components, a development program plan identifying program
tasks, responsibilities, and schedules, the completion of development tasks,
suggested development schedules with key milestones and design reviews, and the
delivery of the Development Tools.  ParkerVision may also provide specifications
and best-practice guidelines for system level design, pursuant to the SOW.
 
3

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
3.2 Acceptance. ParkerVision shall, [*], deliver to LGIT the deliverables
specified in the SOW at the place designated by LGIT, and shall use commercially
reasonable efforts to complete the delivery by the agreed delivery schedule
(“Delivery Date”).  LGIT shall conduct acceptance testing of the deliverables
(“Acceptance Test”) and notify ParkerVision of the results of the Acceptance
Test in writing within [*] days after the delivery of the deliverables. Upon
successful completion of, and closure of action items from the review and
Acceptance Test of, the final deliverable in the SOW (the “Final Deliverable”),
LGIT shall accept such Final Deliverable.  If within [*] days of such review and
Acceptance Test, LGIT fails to provide ParkerVision with either written notice
of acceptance or written notice of rejection of the Final Deliverable, LGIT will
be deemed to have accepted such Final Deliverable.
 
3.3 Rejection.  LGIT may, in good faith and after determining that the Final
Deliverable does not comply in all material respects with the Final Deliverable
requirements set forth in the SOW, reject such Final Deliverable; provided that
LGIT provides written documentation to ParkerVision noting the areas in which
the Final Deliverable fails to comply with the requirements set forth in the
SOW.  If LGIT rejects, in good faith, the Final Deliverable specified in the SOW
after attempts to correct by ParkerVision made within [*] months from the
Effective Date, then LGIT may, at its sole option, pursue any of the following
options upon provision of written notice to ParkerVision:
 
3.3.1 terminate this Agreement immediately;
 
3.3.2 continue to allow ParkerVision to correct the Final Deliverable based on
the existing Specifications or based on mutually agreed revised Specifications;
or
 
3.3.3 choose to accept the non-compliant Final Deliverable based on the existing
Specifications or based on mutually agreed revised Specifications.
 
The parties acknowledge and agree that the above options in 3.3.1, 3.3.2 and
3.3.3 of this Section 3.3 (Rejection) are not mutually exclusive.
 
4. LGIT RESPONSIBILITIES
 
4.1 Development of LGIT RF Product.  LGIT shall use commercially reasonable
efforts to fulfill its obligations under the SOW and to incorporate the
ParkerVision RF Components into the LGIT RF Products for production release.
 
4.2 LGIT Testing Equipment.   LGIT shall provide pursuant to mutually agreeable
terms and conditions certain testing equipment to ParkerVision (“LGIT Testing
Equipment”) as specified in the SOW.  ParkerVision agrees to use LGIT Testing
Equipment delivered to it by LGIT solely for the purposes consistent with this
Agreement, agrees not to dispose of items delivered to it by LGIT hereunder
and/or pursuant to the SOW (by sale, transfer or otherwise) without the prior
written consent of LGIT, and agrees not to disclose or use such items in any
manner inconsistent with the limitations imposed upon such use and disclosure by
LGIT.  
 
4

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
4.3 Support.  LGIT shall be responsible for providing any technical support to
its end-user customers as necessary for using the LGIT RF Products.
 
5. JOINT RESPONSIBILITIES
 
5.1 Specifications.  The parties agree to work together to define Specifications
that will address the market requirements for incorporating ParkerVision RF
Components into LGIT RF Products for application into handset and data card
products.
 
5.2 Marketing and Promotion.  The parties also agree to use commercially
reasonable efforts to market and promote such LGIT RF Products to the mobile
terminal industry, to identify target customers to market and promote the LGIT
RF Products, and cooperate in promoting the LGIT RF Products to such potential
customers as chipset vendors, mobile terminal OEMs and service providers
internationally.
 
6. PURCHASING TERMS
 
6.1 Known Good Die.  ParkerVision shall sell to LGIT Known Good Die (KGD)
ParkerVision RF Components in the form of unpackaged integrated
circuits.  ParkerVision shall provide reasonable purchasing terms, once the
development work under this Agreement and the SOW is successfully completed,
outlining pricing and delivery information relating to the sale of ParkerVision
RF Components to LGIT.
 
6.2 Field of Use.  LGIT shall only sell ParkerVision RF Components incorporated
into LGIT RF Products for use in commercial mobile handset or datacard
applications employing waveform standards GSM, EDGE, WCDMA, HSPA in any
combination or subset therein as defined by the 3GPP standards body.
 
6.3 Additional Consideration.
 
6.3.1 Intent.  ParkerVision intends to work with LGIT to aid it in its efforts
to develop and commercialize the LGIT RF Products during the term of the
Agreement as set forth in this Agreement.  ParkerVision intends to work with
LGIT to provide it with the unique solutions defined within the SOW and the high
quality technical and business support that is reasonably needed to meet both
parties’ commercial objectives related to the ParkerVision RF Components
developed under the terms of this Agreement. Both parties believe that the
successful commercialization of the LGIT RF Product can result in LGIT becoming
a leading global supplier in the market for HEDGE RF modules for mobile handset
and datacard applications.
 
[*]
 
5

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
7. FEES AND PAYMENT
 
7.1 Expenses.  Each party agrees to furnish, [*], all tools and materials
necessary to perform its obligations under this Agreement and shall bear all
expenses associated with such performance unless specified otherwise in the SOW
or otherwise agreed by the parties.
 
[*]
 
8. OWNERSHIP
 
8.1 ParkerVision.
 
8.1.1 ParkerVision RF Components and Development Tools.  ParkerVision hereby
retains all right, title and interest in and to the Intellectual Property Rights
relating to the ParkerVision RF Components and any Development Tools provided
under this Agreement regardless of whether developed prior to or pursuant to
this Agreement.  ParkerVision shall have the exclusive right to apply for or
register patents, copyrights, and such other proprietary protections as it
wishes with respect to the ParkerVision RF Components and any Development Tools
provided under this Agreement.
 
8.1.2 Improvements.  ParkerVision shall be the sole and exclusive owner of any
and all right, title and interest in and to any Improvements to ParkerVision RF
Components that may be jointly developed (i.e., jointly authored, as defined
under United States Copyright Act (Title 17 of the United States Code), or
jointly invented, as defined under the United States Patent Act (Title 35 of the
United States Code), regardless of whether such Improvements to ParkerVision RF
Components are patented or patentable) by one (1) or more employees of
ParkerVision and one (1) or more employees of LGIT hereunder, and all
Intellectual Property Rights therein.  LGIT hereby irrevocably transfers,
conveys and assigns, and agrees to irrevocably transfer, convey and assign, to
ParkerVision, without reservation and in perpetuity, all right, title, and
interest that LGIT may have in and to any such jointly developed Improvements to
ParkerVision RF Components, including without limitation all Intellectual
Property Rights with respect thereto in any and all countries.  ParkerVision
shall have the exclusive right to apply for or register patents, copyrights, and
such other proprietary protections as it wishes.  LGIT agrees to execute such
documents, render such assistance, and take such other action as ParkerVision
may reasonably request, at ParkerVision’s expense, to apply for, register,
perfect, confirm, and protect ParkerVision’s rights in any Improvements to
ParkerVision RF Components.
 
8.2 LGIT.
 
8.2.1 LGIT RF Products.  LGIT hereby retains all right, title and interest in
and to the Intellectual Property Rights relating to the LGIT RF Products except
for ParkerVision RF Components incorporated therein.  LGIT shall have the
exclusive right to apply for or register patents, copyrights, and such other
proprietary protections as it wishes with respect to the LGIT RF Products except
for ParkerVision RF Components incorporated therein.
 
6

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
8.2.2 Improvements.  LGIT shall be the sole and exclusive owner of any and all
right, title and interest in and to any Improvements to LGIT RF Products that
may be jointly developed (i.e., jointly authored, as defined under United States
Copyright Act (Title 17 of the United States Code), or jointly invented, as
defined under the United States Patent Act (Title 35 of the United States Code),
regardless of whether such Improvements to LGIT RF Products are patented or
patentable) by one (1) or more employees of ParkerVision and one (1) or more
employees of LGIT hereunder, and all Intellectual Property Rights
therein.  ParkerVision hereby irrevocably transfers, conveys and assigns, and
agrees to irrevocably transfer, convey and assign, to LGIT, without reservation
and in perpetuity, all right, title, and interest that ParkerVision may have in
and to any such jointly developed Improvements to LGIT RF Products, including
without limitation all Intellectual Property Rights with respect thereto in any
and all countries.  LGIT shall have the exclusive right to apply for or register
patents, copyrights, and such other proprietary protections as it
wishes.  ParkerVision agrees to execute such documents, render such assistance,
and take such other action as LGIT may reasonably request, at LGIT’s expense, to
apply for, register, perfect, confirm, and protect LGIT’s rights in any
Improvements to LGIT RF Products.  For purposes of this Section 8.2.2
(Improvements), the way in which ParkerVision RF Components are integrated into
the LGIT RF Products is not considered an Improvement to the LGIT RF Product.
 
9. PUBLIC ANNOUNCEMENT


The parties agree that neither party shall make any other announcement
concerning the execution or content of this Agreement without the other party’s
express written consent.  However, either of the parties may at any time make
announcements that are required by applicable law, regulatory bodies, or stock
exchange or stock association rules, so long as the party so required to make
the announcement, promptly upon learning of such requirement, notifies the other
party of such requirement and discusses with the other party in good faith the
exact wording of such announcement.
 
10. CONFIDENTIAL INFORMATION
 
10.1 “Confidential Information” means, with respect to either party, any
confidential business or technical information, including know-how, whether or
not patentable or copyrightable, that the disclosing party identifies as
confidential or proprietary at the time it is disclosed or delivered to the
receiving party.  Any information disclosed or provided under an SOW is
Confidential Information whether or not such information is marked or identified
as confidential or proprietary.
 
10.2 Exceptions.  Confidential Information does not include any information that
the receiving party can demonstrate by written records: (a) was known to the
receiving party prior to its disclosure hereunder by the disclosing party;
(b) is independently developed by the receiving party; (c) is or becomes
publicly known through no wrongful act of the receiving party; (d) has been
rightfully received from a third party whom the receiving party has reasonable
grounds to believe is authorized to make such disclosure without restriction; or
(e) has been approved for public release by the disclosing party’s prior written
authorization.  Each party may disclose any Confidential Information as required
to be produced or disclosed pursuant to applicable law, regulation or court
order, provided that the receiving party provides prompt advance notice thereof
to enable the disclosing party to seek a protective order or otherwise prevent
such disclosure.  In addition, each party may disclose the existence and terms
of this Agreement in confidence in connection with a potential acquisition of
substantially the entire business of such party or a private offering of such
party’s securities, or to the extent required by law in connection with a public
offering of such party’s securities.
 
7

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
10.3 Non-Disclosure and Non-Use.  Each party will: (i) not use any Confidential
Information of the other party except as permitted by this Agreement; (ii) not
disclose any such Confidential Information to any person or entity other than
its own employees, consultants and subcontractors who have a need to know and
who have executed in advance of receiving such Confidential Information a
suitable nondisclosure and restricted use agreement that comports with the
applicable provisions of this Agreement; and (iii) use all reasonable efforts to
keep such Confidential Information strictly confidential.  Each party will use
reasonable efforts to enforce such nondisclosure and restricted use agreements.
 
11. TERM
 
This Agreement shall commence on the Effective Date and continue for [*] unless
terminated pursuant to Section 12 (Termination).
 
12. TERMINATION
 
12.1 Termination for Breach.  In the event of a material breach of this
Agreement, the nonbreaching party shall be entitled to terminate this Agreement
by written notice to the breaching party, if such breach is not cured within [*]
days after written notice is given by the nonbreaching party to the breaching
party specifying the breach.
 
12.2 Termination for Insolvency.  Either party may terminate this Agreement
immediately if the other party is adjudicated bankrupt, becomes insolvent, makes
a general assignment for the benefit of creditors, or enters dissolution or
liquidation proceedings.
 
12.3 Termination if Final Acceptance Not Achieved.  LGIT may terminate this
Agreement with [*] days written notice if Final Acceptance does not occur within
[*] months from the Effective Date.
 
12.4 Effect of Termination or Expiration.
 
12.4.1 Return of Materials.  In the event this Agreement expires or is
terminated by either party, then each party shall return to the other party or
destroy all documents, materials and other tangible objects containing or
representing Confidential Information and all copies thereof and any documents,
materials and other tangible objects belonging to the other party, provided to
it by the other party hereunder, or any portion thereof, in its possession or
control.
 
8

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
12.4.2 Payment of Fees.  Upon any expiration or termination becoming effective,
either party will, within sixty (60) days thereafter, or otherwise as they
become due, pay all fees hereunder and interest owed the other party as of the
date of such termination or expiration.
 
12.5 Survival of Certain Provisions.  The provisions of Sections 1
(Definitions), 2.3 (No Reverse Engineering), 8 (Ownership), 10 (Confidential
Information), 13 (Warranties), 14 (Indemnification), 15 (Limitation of
Liability) and 16 (General Provisions) of this Agreement will survive any
expiration or termination of this Agreement.
 
13. WARRANTIES
 
13.1 Warranties.
 
13.1.1 Warranties by ParkerVision.  ParkerVision hereby represents and warrants
to LGIT that: (a) it has the full right, power and authority to enter into this
Agreement and grant the rights granted hereunder; (b) this Agreement is a valid
and binding obligation of such party; (c) it has obtained and shall maintain
throughout the term of this Agreement all necessary licenses, authorizations,
approvals and consents to enter into and perform its obligations hereunder in
compliance with all applicable laws, rules and regulations; (d) the Final
Deliverable (and any part thereof) shall not violate or infringe any
Intellectual Property Rights of a third party; (e) ParkerVision has all rights
with respect to any software tools which are necessary for ParkerVision to
perform its obligations and deliver the specified deliverables to LGIT, under
this Agreement; (f) ParkerVision has not sold, assigned, leased or disposed of,
encumbered any rights granted to LGIT under this Agreement, or entered into any
other agreements that would conflict with its obligations under this Agreement;
and (g) the Final Deliverable shall, as from the Acceptance Date and for a
period of one (1) year thereafter, be free from all errors, defects in design,
materials and workmanship and shall comply with all the applicable
Specifications thereof, and upon the request of LGIT, ParkerVision shall,
without prejudice to any other remedy which LGIT may have, at LGIT’s option,
immediately repair or replace, at LGIT’s option, any such errors or defects, and
deliver the repaired or replaced items to LGIT within [*] days of such request
at the costs and expenses of ParkerVision.
 
13.1.2 Warranties by LGIT.  LGIT hereby represents and warrants to ParkerVision
that: (a) it has the full right, power and authority to enter into this
Agreement and grant the rights granted hereunder; (b) this Agreement is a valid
and binding obligation of such party; and (c) it has obtained and shall maintain
throughout the term of this Agreement all necessary licenses, authorizations,
approvals and consents to enter into and perform its obligations hereunder in
compliance with all applicable laws, rules and regulations.
 
13.2 Disclaimer of Other Warranties.  EXCEPT AS SET FORTH IN SECTION 13.1
(WARRANTIES), NEITHER PARTY MAKES ANY WARRANTIES TO THE OTHER, EITHER EXPRESS,
IMPLIED OR STATUTORY, AND EACH PARTY HEREBY DISCLAIMS ANY AND ALL SUCH
WARRANTIES, INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT.
 
9

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
14. INDEMNIFICATION
 
14.1 ParkerVision Obligations.  
 
14.1.1 Intellectual Property Indemnity.  Subject to prompt, written notification
by LGIT, cooperation by LGIT and control of all litigation and/or settlement by
ParkerVision, ParkerVision shall defend LGIT from and against any third party
claims brought against LGIT alleging that any ParkerVision RF Components
delivered to LGIT under this Agreement or otherwise used by LGIT in accordance
with the terms hereof infringes or misappropriates any Intellectual Property
Rights of any third party.  LGIT agrees to notify ParkerVision promptly of any
matters in respect to which the foregoing indemnity in this Section 14.1 may
apply.  If notified in writing of any action or claim for which ParkerVision is
to provide the foregoing indemnity, ParkerVision shall defend or settle those
actions or claims [*]  ParkerVision shall keep LGIT reasonably informed of the
status of any claim which ParkerVision is defending and shall consult reasonably
with LGIT with respect thereto.  Notwithstanding the foregoing, ParkerVision
shall obtain LGIT’s advance written consent if LGIT is required to incur or
admit liability as a result of such settlement by ParkerVision.
 
[*]         Remedy in the Event of Prohibition of Use.  If a preliminary or
final judgment is, or is reasonably likely to be, entered against LGIT’s use,
sale, lease or distribution of any LGIT RF Product that incorporates
ParkerVision RF Components, due to infringement of any third party Intellectual
Property Rights by the ParkerVision RF Components, or if ParkerVision reasonably
believes that the ParkerVision RF Components may be found to infringe any
Intellectual Property Rights, then ParkerVision shall, [*], either (a) modify
the ParkerVision RF Components so that they become noninfringing, (b) substitute
the ParkerVision RF Components with other non-infringing products with
materially the same functionality (or better) as the infringing ParkerVision RF
Components or parts or (c) obtain a license to permit LGIT to exercise the
rights granted hereunder; provided, however, that in the event that ParkerVision
is unable after using commercially reasonable efforts to accomplish either (a),
(b) or (c), then LGIT agrees to cease any and all use, sale, lease and
distribution of any LGIT RF Product that incorporates such ParkerVision RF
Components within thirty (30) days of receipt of notice from ParkerVision or
such earlier time as may be required to comply with a court order [*]
 
14.2 Limitation of Indemnification Liability.  In no event shall ParkerVision be
liable under Section 14 (ParkerVision Obligations) for any infringement or
misappropriation:  (i) by any product not provided by ParkerVision hereunder; or
(ii) arising from a combination with, addition to, or modification of the
ParkerVision RF Components by anyone other than ParkerVision.
 
10

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
14.3 Sole Remedy.  THIS SECTION 14 (INDEMNIFICATION) STATES THE SOLE AND
EXCLUSIVE LIABILITY OF THE PARTIES FOR INFRINGEMENT OR ALLEGATIONS OF
INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES FOR ANY PRODUCT
PROVIDED HEREUNDER, AND IS IN LIEU OF ALL WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY IN REGARD THERETO, INCLUDING BUT NOT LIMITED TO THE WARRANTY AGAINST
INFRINGEMENT SPECIFIED IN THE UNIFORM COMMERCIAL CODE.
 
15. LIMITATION OF LIABILITY
 
15.1 Consequential Damages.  IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER FOR LOST PROFITS OR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES (EXCEPT TO THE EXTENT THAT SUCH LOST PROFITS OR SUCH DAMAGES
CONSTITUTE THE MEASURE OF DIRECT DAMAGES UNDER THE RELEVANT INTELLECTUAL
PROPERTY LAWS, EXCEPT FOR A BREACH OF EITHER PARTY’S CONFIDENTIALITY OBLIGATIONS
UNDER SECTION 10 (CONFIDENTIAL INFORMATION) OF THIS AGREEMENT, AND EXCEPT FOR
AMOUNTS PAYABLE TO THIRD PARTIES UNDER SECTION 14 (INDEMNIFICATION)), HOWEVER
CAUSED AND ON ANY THEORY OF LIABILITY, ARISING IN ANY WAY IN CONNECTION WITH
THIS AGREEMENT.  THIS LIMITATION WILL APPLY EVEN IF SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY.
 
15.2 Damages Cap.  IN NO EVENT WILL EITHER PARTY’S LIABILITY ARISING IN ANY WAY
IN CONNECTION WITH THIS AGREEMENT EXCEED [*].  HOWEVER, THE FOREGOING LIMITATION
OF LIABILITY IN THIS SECTION 15.2 SHALL NOT APPLY WITH RESPECT TO EITHER PARTY’S
BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER SECTION 10 (CONFIDENTIAL
INFORMATION) OF THIS AGREEMENT [*]
 
16. GENERAL PROVISIONS
 
16.1 Assignment.  This Agreement may not be assigned in whole or in part by
either party without the written consent of the other, which consent will not be
unreasonably withheld, except that LGIT or ParkerVision may assign this
Agreement in connection with a merger, reorganization, change of control or sale
of all or substantially all of its assets or business to which this Agreement
relates.
 
16.2 Notice.
 
16.2.1 Unless otherwise changed by notice in writing from LGIT to ParkerVision,
ParkerVision shall serve notice upon LGIT as follows:
 
11

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

[*]
LG Innotek Co., Ltd.
20 Yeouido-dong
Yeongdeungpo-gu, Seoul, Korea


Unless otherwise changed by notice in writing from ParkerVision to LGIT, LGIT
shall serve notice upon ParkerVision as follows:


Chief Executive Officer
ParkerVision, Inc.
7915 Baymeadows Way, Suite 400
Jacksonville, Florida 32256


With copy to:


Chief Financial Officer
ParkerVision, Inc.
7915 Baymeadows Way, Suite 400
Jacksonville, Florida 32256
 
16.2.2 Notice shall be made by regular or priority mail, recognized commercial
overnight courier, hand delivery, facsimile transmission or electronic mail with
proof of receipt, and shall be effective as of the date received.
 
16.3 Severability.  If any paragraph or provision of this Agreement shall be
deemed void or invalid as a matter of law, the remaining paragraphs or
provisions of this Agreement shall nevertheless remain in full force and effect.
 
16.4 No Joint Venture, etc.  Nothing herein shall be deemed to constitute
ParkerVision and LGIT as partners, joint venturers or otherwise associated in or
with the business of the other.  Neither party shall be liable for any debts,
accounts, obligations or other liabilities of the other party.  Neither party is
authorized to incur any debts or other obligations of any kind on the part of or
as agent for the other except as may be specifically authorized in writing.
 
16.5 No Implied Obligations.  Nothing in this Agreement shall be deemed to
prevent either party from developing (independently or jointly with third
parties) or commercializing products similar to, complimentary or competitive
with the products that are subject to this Agreement; except that neither party
shall violate its obligations of confidentiality under Section 10 (Confidential
Information) or knowingly infringe the Intellectual Property Rights of the other
party.
 
16.6 Waiver.  No relaxation, forbearance, delay or negligence by any party
hereto in enforcing any of the terms and conditions of this Agreement, or the
granting of time by any party to another, shall operate as a waiver or
prejudice, affect or restrict the rights, powers or remedies of any party
hereto.
 
12

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
16.7 Complete Agreement.  This Agreement and the Exhibits attached hereto
represent the full and complete agreement and understanding of the parties
hereto with respect to the subject matter hereof.  Any amendment thereof must be
in writing and executed by the parties hereto.
 
16.8 Governing Law.  All questions of law, rights, and remedies regarding any
act, event or occurrence undertaken prior to or pursuant to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, without regard to or application of choice of law rules or principles, and
the United States. The parties agree that all proceedings, disputes and claims
concerning the interpretation or the performance of this Agreement, including
questions involving its existence, validity and duration shall be subject to the
exclusive jurisdiction of federal courts in the State of New York, and the
parties voluntarily subject themselves to the jurisdiction of such courts.
 
16.9 Compliance with Export Control Laws.  Each party agrees to comply with all
applicable export and reexport control laws and regulations, including the
Export Administration Regulations (“EAR”) maintained by the United States
Department of Commerce.  Specifically, each party covenants that it shall not
–  directly or indirectly – sell, export, reexport, transfer, divert, or
otherwise dispose of any software, source code, or technology (including
products derived from or based on such technology) received from the other party
under this Agreement to any country (or any individual national thereof) subject
to antiterrorism controls or U.S. embargo, or to any other person, entity, or
destination prohibited by the laws or regulations of the United States, without
obtaining prior authorization from the competent government authorities as
required by those laws and regulations. 
 
16.10 Government Approvals.  LGIT hereby represents and warrants that no
consent, approval or authorization of or designation, declaration or filing with
any governmental authority in Korea is required in connection with the valid
execution, delivery and performance of this Agreement.  LGIT represents and
warrants that the provisions of this Agreement, and the rights and obligations
of the parties hereunder, are enforceable under the laws of Korea.
 
16.11 Language.  This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall not be binding on the parties hereto.  All communications and
notices to be made or given pursuant to this Agreement shall be in the English
language.
 
16.12   Multiple Counterparts.  This Agreement may be executed in multiple
counterparts, each of which will be considered an original and all of which
together will constitute one agreement.  This Agreement may be executed by the
attachment of signature pages which have been previously executed.
 
16.13  Remedies Cumulative.  Except as expressly provided herein, all rights and
remedies enumerated in this Agreement will be cumulative and none will exclude
any other right or remedy permitted herein or by law or in equity.
 
13

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
16.14  Headings.  The headings contained in this Agreement are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.
 
 
16.15 Force Majeure.  No party shall be responsible or liable to another party
for nonperformance or delay in performance of any terms or conditions of this
Agreement due to acts or occurrences beyond the reasonable control of the
nonperforming or delayed party, including but not limited to, acts of God, acts
of government, wars, riots, strikes or other labor disputes, fires and floods,
provided the nonperforming or delayed party provides to the other party written
notice of the existence and the reason for such nonperformance or
delay.  Notwithstanding the foregoing, the other party may terminate this
Agreement if such nonperformance or delay extends for a period greater than
ninety (90) days.


IN WITNESS WHEREOF, the parties have executed this Agreement through their duly
authorized representatives as set forth below:
 
LG Innotek Co., Ltd.
 
ParkerVision, Inc.
         
Signature:
[*]   Signature: 
 /s/ Jeffrey L Parker
         
Printed Name:
[*]   Printed Name: 
 Jeffrey L. Parker
         
Title:         
[*]   Title:
Chief Executive Officer

 
 
14

--------------------------------------------------------------------------------


 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
 
 
[*]
 
[*]
 
[*]

 
15 

--------------------------------------------------------------------------------